                         UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA
                             GREENSBORO DIVISION

                                                   )
 SHERYL ANDERSON, MARY CARTER,                     )
 TENA DAVIDSON, ROBERT                             )
 HUFFSTUTLER, RAMZI KHAZEN,                        )
 CHAIM MARCUS, LILY MARTYN,                        ) Case No. 1:17-cv-193
 JONAH MCCAY, HOLDEN SHERIFF,                      )
 VICTORIA SMITH, MICHELLE                          )
 SULLIVAN, SHONTELLE THOMAS,                       )
 JOSEPH WATSON, and MICHAEL                        )
 WILSON individually and on behalf of all          )   JOINT RULE 26(f) REPORT
 others similarly situated,                        )
                                                   )
        Plaintiffs,                                )
                                                   )
                vs.                                )
                                                   )
 LABORATORY CORPORATION OF                         )
 AMERICA HOLDINGS,                                 )
                                                   )
        Defendant.                                 )
                                                   )

       1.     Pursuant to Fed. R. Civ. P. 26(f) and LR 16.1(b), a telephonic meeting was held

on November 4, 2019, at 3:15 P.M., and was attended by: (i) Jonathan Sasser of Ellis & Winters

LLP, and Robert Finkel and Sean Zaroogian of Wolf Popper LLP, for Plaintiffs; and (ii) Charles

Raynal and Scott Bayzle of Parker Poe Adams & Bernstein LLP, and Heather O’Shea and Aaron

Healey of Jones Day for Defendant.

       2.     Discovery Plan. The parties propose to the Court the following discovery plan:

       (a)    The commencement date of discovery will be December 2, 2019.

       (b)    Discovery will be needed on issues pertaining to class certification, as well as the

merits of the claims and defenses of the parties. Without waiver of any proper objections to




      Case 1:17-cv-00193-TDS-JLW Document 59 Filed 11/14/19 Page 1 of 6
discovery, one or more of the parties believe that discovery will be needed on matters including

but not limited to the nature of the contractual relationship (if any) between Plaintiffs and

Defendant, including circumstances under which Defendant provided services; Defendant’s

pricing and price-setting practices, including rates negotiated with third-parties; prices and price-

setting practices for similar services offered by other providers; information about patients’

understanding of the scope of their financial responsibility for health care services, including

Defendant’s services not covered by any applicable insurance plan; information about

communications between Plaintiffs and Defendant regarding any unpaid amounts for services

rendered including the nature, type and substance of those communications.

        (c)     The parties agree that the appropriate plan for this case (with any stipulated

modification by the parties as set out below) is that designated in 26.1 as: Exceptional.

        Stipulated modifications to the case management track include those specified below:

                     Event                                        Proposed Deadline

Rule 26 Initial Disclosures                             December 2, 2019

Discovery Opens1                                        December 2, 2019

Plaintiffs to file motion for class certification
and serve any expert report(s) on class                 August 24, 20202
certification



1
  The parties anticipate that there may be some overlap between class-based and merits-based
discovery. Defendant maintains that initial discovery should be focused on class-related issues.
Plaintiffs agree that initial discovery should be focused on class-related issues, but that
distinctions between class and merits discovery are difficult to discern and that formally
bifurcating discovery could lead to unproductive disputes. The parties agree to meet and confer
to address any disagreement that may arise between the parties concerning the proper scope of
discovery prior to seeking intervention of the Court.
2
  In the event Plaintiffs are able to file their motion for class certification prior to August 24,
2019, the Parties agree to meet and confer to determine whether a revised briefing schedule is
appropriate.


                                                    2


       Case 1:17-cv-00193-TDS-JLW Document 59 Filed 11/14/19 Page 2 of 6
Defendant to file response to motion for class
certification and serve any rebuttal expert           October 23, 2020
report(s) on class certification

Plaintiffs to file reply in support of class
certification and serve any reply expert              December 7, 2020
report(s)3

Hearing on motion for class certification             TBD

                                                      120 days following decision on class
Completion of fact discovery
                                                      certification

Plaintiffs to disclose experts and serve expert       30 days following completion of fact
reports on the merits                                 discovery

Defendant to disclose any rebuttal experts and        60 days following completion of fact
serve expert reports on the merits                    discovery

Plaintiffs to serve reply expert reports on the       90 days following completion of merits fact
merits, if any                                        discovery

                                                      60 days following service of last expert
Completion of expert discovery
                                                      report, whether opening, rebuttal, or reply

Deadline to file dispositive motions and              30 days following completion of expert
Daubert motions                                       discovery

Responses to dispositive motions and
                                                      30 days following filing of motion
Daubert motions due

Replies in support of dispositive motions and
                                                      30 days following filing of response
Daubert motions due

Pre-Trial Conference                                  TBD

Trial                                                 TBD

Supplementations will be as provided in Rule 26(e) or as otherwise ordered by the Court.




3
  Defendant may seek the opportunity to depose Plaintiffs’ experts regarding the reply report
and may seek leave of Court to file a sur-reply brief in opposition to Plaintiffs’ motion for class
certification. Plaintiffs reserve the right to oppose any such requests.



                                                  3


        Case 1:17-cv-00193-TDS-JLW Document 59 Filed 11/14/19 Page 3 of 6
       3.      Mediation. Mediation should be conducted midway through, or late in, the

discovery period, after substantial document discovery and certain preliminary depositions. The

parties have not yet selected a mediator. The parties will discuss possible mediators and will

notify the Court of their selection by June 15, 2020.

       4.      Preliminary Deposition Schedule. The Parties will meet and confer regarding a

schedule for depositions upon the commencement of document discovery and will consult with

each other to find dates that are convenient for counsel and witnesses.

       5.      Other items.

               (a)     The Parties should be allowed until December 2, 2019, to request leave to

join additional parties or amend the pleadings. After this date, the Court will consider, inter alia,

whether the granting of leave would delay trial.

               (b)     The parties have discussed special procedures for managing this case,

including reference of the case to a Magistrate Judge on consent of the parties under 28 U.S.C.

636(c), or appointment of a master. The parties do not consent to reference to a Magistrate

Judge and consider the appointment of a master to be premature at this time.

               (c)     The parties’ preliminary estimate is that trial of this action is expected to

take approximately 10-14 days. A jury trial has been demanded.

               (d)     The parties believe that discovery in this action will require the production

of confidential and proprietary information, as well as medical and personal information

protected by, inter alia, the Health Insurance Portability and Accountability Act (HIPAA).

Consequently, on or before December 2, 2019, the parties shall submit a proposed Consent

Protective Order to govern the production of such information. Moreover, the parties recognize

that the case will involve certain third-party discovery concerning, inter alia, Plaintiffs’ medical




                                                   4


       Case 1:17-cv-00193-TDS-JLW Document 59 Filed 11/14/19 Page 4 of 6
information and billing and insurance records and, consequently, HIPAA authorizations and/or

similar consents will be needed from Plaintiffs. Plaintiffs will provide Defendant with applicable

HIPAA authorizations and/or similar consents for use in connection with such discovery,

including any additional documentation reasonably requested from relevant third-party

providers. By agreeing to provide HIPAA authorizations or consents, Plaintiffs are not waiving

their right to object to discovery on relevancy, or other grounds, under Rule 26 of the Federal

Rules of Civil Procedure; nor do Plaintiffs waive their rights to object to overbroad requests for

information.

               (e)     The parties will follow the general procedure set forth in Rule 26(b)(5) of

the Federal Rules of Civil Procedure regarding the assertion of claims of privilege or protection

after production, and this provision shall be governed by Rule 502(d) of the Federal Rules of

Evidence.

               (f)     The parties do not yet know the extent to which discovery will involve the

production of electronically-stored information (“ESI”). To the extent the production of ESI is

responsive to a proper discovery request or appropriately the subject of mandatory disclosure, the

parties agree to meet and confer as to terms of an appropriate protocol to govern the production

of such information.




                                                5


      Case 1:17-cv-00193-TDS-JLW Document 59 Filed 11/14/19 Page 5 of 6
DATE: November 14, 2019

/s/ Jonathan D. Sasser                          /s/ Charles E. Raynal IV
Jonathan D. Sasser (N.C. Bar No. 10028)         Charles E. Raynal IV (N.C. Bar No. 32310)
Cameron Kirby (N.C. Bar No. 53710)              Scott E. Bayzle (N.C. Bar No. 33811)
ELLIS & WINTERS LLP                             PARKER POE ADAMS & BERNSTEIN LLP
P.O. Box 33550                                  PNC Plaza
Raleigh, North Carolina 27636                   301 Fayetteville Street, Suite 1400
Telephone Number: (919) 865-7000                Raleigh, North Carolina 27601
Facsimile Number: (919) 865-7010                Telephone Number: (919) 828-0564
jon.sasser@elliswinters.com                     charlesraynal@parkerpoe.com
cam.kirby@elliswinters.com                      scottbayzle@parkerpoe.com

Liaison Counsel for Plaintiffs                  Stephen G. Sozio
                                                JONES DAY
Robert C. Finkel (admitted pro hac vice)        North Point 901 Lakeside Avenue
Sean M. Zaroogian (admitted pro hac vice)       Cleveland, Ohio 44114-1190
WOLF POPPER LLP                                 Telephone Number: (216) 586-3939
845 Third Avenue, 12th Floor                    sgsozio@jonesday.com
New York, New York 10022
Telephone Number: (212) 759-4600                Heather M. O’Shea
Facsimile Number: (212) 486-2093                JONES DAY
rfinkel@wolfpopper.com                          77 West Wacker Drive
szaroogian@wolfpopper.com                       Chicago, Illinois 60601-1692
                                                Telephone Number: (312) 782-3939
Counsel for Plaintiffs                          hoshea@jonesday.com

                                                Aaron M. Healey
                                                JONES DAY
                                                250 Vesey Street
                                                New York, New York 10281-1047
                                                Telephone Number: (212) 326-3939
                                                ahealey@jonesday.com

                                                Dustin M. Koenig
                                                JONES DAY
                                                325 John H. McConnell Blvd.
                                                Suite 600
                                                Columbus, Ohio 43215-5017
                                                Telephone Number: (614) 469-3939
                                                dkoenig@jonesday.com

                                                Attorneys for Defendant Laboratory Corporation
                                                of America Holdings




                                            6


      Case 1:17-cv-00193-TDS-JLW Document 59 Filed 11/14/19 Page 6 of 6
